DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on1/27/21 is acknowledged.
Claims 1-5 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims discuss a two-stage epoxy. The examiner does cannot find a description of “two-stage epoxy” in the specification.  Further, the examiner cannot find a description of the height measurement of the epoxy and where the measurement is taken as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 20 recite the limitation "silicon substrate member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 and 16 from which they depend do not include a silicon substrate member, only a mounting substrate member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephanou et al. (US PGPub 2013/0278610).
Claim 6:  Stephanou teaches (Figure 1A) a wafer scale package apparatus, the apparatus comprising:  2a mounting substrate member (102), the mounting substrate member being optically transparent [0070], the mounting substrate member comprising a surface region;  34Attorney Docket No.: 969RO0004US3 a single crystal acoustic resonator device (122, 124, 112) [0005, 0077, 0079] configured overlying the surface region, 5the single crystal acoustic resonator device comprising a resonator structure and a contact 6structure;  7a patterned solder structure (116) [0073] overlying the surface region and configured between 8the single crystal acoustic resonator device and the surface region; and 9a first air gap region (106) [0069] provided from the patterned solder structure and configured 10between the resonator structure and a first portion of the mounting substrate member, wherein 11the first air gap region has a height of 10um to 50um [0072-0074].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of 
1	Claim 7:  Stephanou teaches an epoxy material configured 2between the patterned solder structure and the surface region, the epoxy [0124, 0147] material being a two-3stage epoxy material;  4wherein the height is about 25um;  5wherein the height is measure from a first perimeter region to a second perimeter 6region of the first air gap region.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   

Claim 10:  Stephanou teaches (Figure 1A) the mounting substrate member (102) is characterized by a first coefficient of 3thermal expansion and wherein the silicon substrate member (104) is characterized by a second 4coefficient of thermal expansion, the first coefficient of thermal expansion being matched to the 5second coefficient of thermal expansion; and 6wherein the mounting substrate member comprises a borosilicate glass material or 7a boro-float glass material [0070].
Claim 16:  Stephanou teaches (Figure 1A) a method of manufacturing a wafer scale package apparatus, the method 2comprising:  3forming a mounting substrate member (102), the mounting substrate member being 4optically transparent, the mounting substrate member comprising a surface region;  5forming a single crystal acoustic resonator device configured overlying the 6surface region, the single crystal acoustic resonator device comprising a resonator structure (122, 124, 112) [0005, 0077, 0079] and a 7contact structure;  8forming a patterned solder structure (116) [0073] overlying the surface region and configured 9between the single crystal acoustic resonator device and the surface region; and  10forming a first air gap region (106) [0069] provided from the patterned solder structure and 11configured between the resonator structure and a first portion of the mounting substrate member, 12wherein the first air gap region has a height of [0072-0074].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 
Claim 17:  Stephanou teaches forming an epoxy material [0124, 0147]  2configured between the patterned solder structure and the surface region, the epoxy material 3being a two-stage epoxy material;  4wherein the height is about 25um;  5wherein the height is measure from a first perimeter region to a second perimeter 6region of the first air gap region.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Claim 118:  Stephanou teaches (Figure 1A) a 
Claim 120:  Stephanou teaches (Figure 1A) forming the mounting substrate member (102) 2comprises forming a mounting substrate characterized by a first coefficient of thermal expansion 3and wherein the silicon substrate member (104) is characterized by a second coefficient of thermal 4expansion, the first coefficient of thermal expansion being matched to the second coefficient of 5thermal expansion; and  6wherein forming the mounting substrate member comprises forming a borosilicate glass material or a boro-float glass material [0070].
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephanou et al. (US PGPub 2013/0278610), as applied to claims 6 and 16 above, and further in view of Perruchot et al. (US PGPub 2010/0029031).
Regarding claim 9, as described above, Stephanou substantially reads on the invention as claimed, and Stephanou teaches the single crystal acoustic resonator 2device comprises 3a silicon substrate member (1156), a silicon surface region (1158), and a silicon backside region [0005, 0102];  4an epitaxial material comprising single crystal piezo material overlying the silicon 5surface region to a desired thickness [0104];  8a topside landing pad metal (112) within a vicinity of the trench region (106) and overlying 9the exposed portion of the silicon surface region.  Stephanou does not teach a trench region to form an exposed portion of the silicon surface region through a 7pattern provided in the epitaxial material;  8a topside landing pad metal within a vicinity of the trench region and overlying 9the exposed portion of the silicon surface region;  10a first 
Regarding claim 19, as described above, Stephanou substantially reads on the invention as claimed, and Stephanou teaches 1forming the single crystal acoustic 2resonator device comprises 3providing a silicon substrate member (1156), the silicon substrate having a silicon surface region (1158), and a silicon backside region [0005, 0102];37Attorney Docket No.: 969RO0004US3 forming an epitaxial material comprising single crystal piezo material overlying 6the silicon surface region to a desired thickness [0104];  79forming a topside landing pad (112) metal within a vicinity of the trench region and 10overlying the exposed portion of the silicon surface region;  11forming a first electrode member overlying a portion of the epitaxial material.  Stephanou does not teach  12forming a second electrode member overlying the topside landing pad metal;  13forming a backside trench region exposing a backside of the epitaxial material 14overlying the first electrode member, and exposing a backside of the landing pad metal; and  15forming a backside resonator metal material overlying the backside of the 16epitaxial material to form a connection from the epitaxial material to the to the backside of the 17landing pad metal to couple the second electrode member overlying the topside landing pad 18metal.  Perruchot teaches [0091-0116, 0119, 0132-0133] providing a silicon substrate member (1), the silicon substrate having a silicon surface region (1’), and a silicon backside region (1”);37Attorney Docket No.: 969RO0004US3 forming an epitaxial material comprising single crystal piezo material overlying 6the silicon surface region to a desired thickness;  7forming a trench region to form an exposed portion of the silicon surface region 8through a pattern provided in the epitaxial material;  9forming a topside landing pad metal within a vicinity of the trench region (4/7) and 10overlying the exposed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814